DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 12/18/2019 having claims 1-4, 8-11, and 13-20 pending.  Claims 1-4, 8-11, and 13-20 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR 10-20190008803, filed on 01/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was filed after the mailing date of the.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 12/18/2019 are accepted for examination purpose.

Drawings
The Drawings filed on 12/18/2019 are accepted for examination purpose.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “… wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V/V2I information exchange service, a V2D service, and a V2P service…”.  The claim language must recite the definition for each acronym used in the claimed limitation.  Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities:  
Claim1 recites “… wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability.” The claim limitation seems that has a misspelling in word non-reputation.  Accordingly, for examination purposes, it will be interpreted as a non-repudiation.  Appropriate correction required.
Claim 10 recites the same deficiency as of claim 1. Therefore, it is objected for the same reason as stated above.  Appropriate correction required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
		(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

		(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vehicle ID verification unit, pseudonym generation unit, communication unit and control unit of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on paragraphs 0084-0085, at best, only describe “…some or all of the steps and/or operations may be at least partially implemented or performed using one or more processors that execute instructions, programs, interactive data structures, and client and/or server components stored in one or more nonvolatile computer-readable media. The one or more nonvolatile computer-readable media may be, for example, software, firmware, hardware, and/or any combination thereof. Also, the functionality of any “module” discussed herein may be implemented in software, firmware, hardware, and/or any combination thereof…”. However, the description provided is vague and unclear how to link the description to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claim limitations “vehicle ID verification unit”, “pseudonym generation unit”, “communication unit” and “control unit” of claim 10 invoke 35 U.S.C. 112(f) or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11 and 13 are dependent to claim 10, and therefore, claims 11 and 13 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 10,736,126) hereinafter Cho.
As per claim 14, Cho teaches a message-processing method of a vehicle communication service provision system, comprising: 
generating a message for a first vehicle communication service (Cho, Col. 2, lines 11-20; “, a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity may comprise obtaining status information of a transmission target entity; adaptively determining a security level for a V2X message to be transmitted to the transmission target entity based on the obtained status information; and generating the V2X message according to the determined security level, and transmitting the V2X message to the transmission target entity.”); 
checking a first security policy corresponding to the first vehicle communication service (Cho, Col. 2, lines 41-44; “In the generating the V2X message, a scheme for at least one of encryption, authentication, digital signature, and freshness check may be determined according to the determined security level.” … Col. 3, lines 53-55; “Also, because the security policies (e.g., security levels) of the V2X messages are adaptively determined.”); 
processing the message depending on the first security policy (Cho, Col. 2, lines 11-18; “a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity may comprise obtaining status information of a transmission target entity; adaptively determining a security level of a V2X message to be transmitted to the transmission target entity based on the obtained status information; and generating the V2X message according to the determined security level.” … Col. 3, lines 53-55; “Also, because the security policies (e.g., security levels) of the V2X messages are adaptively determined.”  Col. 7, lines 47-49 to Col. 8, lines 1-5; “Table 1 below summarizes application examples of message security processing according to various security levels. In Table 1, 'O’ may denote that the corresponding processing is applied, and 'X' may denote that the corresponding processing is not applied. That is, according to security levels L0 to L4, security processing for various messages may be differently applied); and 
transmitting the processed message (Cho, Col. 2, lines 11-20; “, a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity may comprise obtaining status information of a transmission target entity; adaptively determining a security level for a V2X message to be transmitted to the transmission target entity based on the obtained status information; and generating the V2X message according to the determined security level, and transmitting the V2X message to the transmission target entity.”).

As per claim 15, Cho teaches the message-processing method of claim 14, wherein processing the message comprises: 
encrypting the message, generating a digital signature, or generating an integrity verification code depending on the first security policy (Cho, Col. 3, lines 53-55; “Also, because the security policies (e.g., security levels) of the V2X messages are adaptively determined.”  Col. 7, lines 47-49 to Col. 8, lines 1-15; “Table 1 below summarizes application examples of message security processing according to various security levels. In Table 1, 'O’ may denote that the corresponding processing is applied, and 'X' may denote that the corresponding processing is not applied. That is, according to security levels L0 to L4, security processing for various messages may be differently applied. For example, if the security level is the lowest level L0, asymmetric encryption may not be applied and only symmetric encryption may be applied. Also, even in the case of the symmetric encryption, different encryption scheme or algorithm may be applied according to the security level. For example, in the case of the lowest security level L0, a relatively simple AES128 algorithm may be applied. In the case of the highest security level L4, an AES512 algorithm, which is complicated and has a high processing load, may be applied.”). 

As per claim 16, Cho teaches the message-processing method of claim 14, further comprising:
Cho, Col. 2, lines 49-55; “a method of processing a vehicle-to-everything (V2X) message in a V2X message receiving entity may comprise obtaining status information; adaptively determining a security level of a V2X message to be received based on the obtained status information; and transmitting a signal indicating the determined security level to at least one counterpart entity.” … Col. 11, lines 52-54; “Referring to FIGS. 6A to 6E, a concept of setting the security level differently based on the type of the V2X message may be described.” … Col. 12, lines 7-11; “Referring to FIG. 6A, when a traffic accident occurs in the front, a vehicle receiving a traffic accident detection or warning message may sequentially transmit a warning message to vehicles arriving behind the vehicle through the V2V communication (i.e., V2V forward warning propagation). … Col. 12, lines 27-41; “Referring to FIG. 6E, when a traffic accident occurs, an RSU may detect the traffic accident and transmit a warning message (i.e., V2I warning message) to nearby vehicles. Also, useful information may be exchanged between the vehicles or between the vehicle and the RSU. For example, a message (i.e., V2V/V2I information exchange) including the useful information (e.g., traffic signal information, vehicle status information, road surface condition, toll information, etc.) may be exchanged. That is, as shown in FIGS. 6A to 6D, messages according to various situations may be transmitted and received. The security level of the specific type of message may be adaptively determined so that the specific type of message can be processed quickly by considering the status information and the type of the message in the composite manner.” Examiner submits that a second communication service could be any of the examples presented on Figs. 6A-6E. For example, a traffic accident will use a different communication service message (V2I) due to the priority that an emergency situation represents and this require a different level of security or security policy; by this way the target entity could recognize that is different message.); 
checking a second security policy of the received message (Cho, Col. 1, lines 48-51; “In this case, the above-mentioned messages used in the V2X communications or the IVN communications are generally transmitted and received as being satisfying security requirements.” Col. 2, lines 41-44; “In the generating the V2X message, a scheme for at least one of encryption, authentication, digital signature, and freshness check may be determined according to the determined security level.” Col. 3, lines 53-55; “Also, because the security policies (e.g., security levels) of the V2X messages are adaptively determined.” … Col. 7, line 47 to Col. 8, line 15; “Table 1 below summarizes application examples of message security processing according to various security levels. In Table 1, '0’ may denote that the corresponding processing is applied, and 'X' may denote that the corresponding processing is not applied. That is, according to security levels L0 to L4, security processing for various messages may be differently applied. For example, if the security level is the lowest level L0, asymmetric encryption may not be applied and only symmetric encryption may be applied. Also, even in the case of the symmetric encryption, different encryption scheme or algorithm may be applied according to the security level. For example, in the case of the lowest security level L0, a relatively simple AES128 algorithm may be applied. In the case of the highest security level L4, an AES512 algorithm, which is complicated and has a high processing load, may be applied.” See Table 1 at the end of column 7. Examiner submits that the second security policy is determined based on the nature of the information that is intended to be transmitted, for example: status of vehicle, traffic, accident, and the like.); and
processing the received message depending on the second security policy (Cho, Col. 1, lines 48-51; “In this case, the above-mentioned messages used in the V2X communications or the IVN communications are generally transmitted and received as being satisfying security requirements.” … “Col. 2, lines 49-55; a method of processing a vehicle-to-everything (V2X) message in a V2X message receiving entity may comprise obtaining status information; adaptively determining a security level of a V2X message to be received based on the obtained status information; and transmitting a signal indicating the determined security level to at least one counterpart entity.” … Col. 7, line 47 to Col. 8, line 15; “Table 1 below summarizes application examples of message security processing according to various security levels. In Table 1, '0’ may denote that the corresponding processing is applied, and 'X' may denote that the corresponding processing is not applied. That is, according to security levels L0 to L4, security processing for various messages may be differently applied. For example, if the security level is the lowest level L0, asymmetric encryption may not be applied and only symmetric encryption may be applied. Also, even in the case of the symmetric encryption, different encryption scheme or algorithm may be applied according to the security level. For example, in the case of the lowest security level L0, a relatively simple AES128 algorithm may be applied. In the case of the highest security level L4, an AES512 algorithm, which is complicated and has a high processing load, may be applied.” See Table 1 at the end of column 7. Examiner submits that the second security policy is determined based on the nature of the information that is intended to be transmitted, for example: status of vehicle, traffic, accident, and the like.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Zhong, et al. (Efficient Conditional Privacy-Preserving and Authentication Scheme for Secure Service Provision in VANET, 2016) hereinafter Zhong.
As per Claim 1, Lee teaches a method of operating a vehicle communication security management system, comprising: 
receiving a request for registration in a vehicle communication service from a vehicle (Lee, Col. 4, lines 13-18; “the moving object group 110 may be a moving object, which goes on roads or a driving infrastructure. Such as a vehicle or a two-wheeled bike. Such a moving object includes a communication equipment capable of performing wireless communications with the group driving service system 120.” … Col. 4, lines 30-33; “requesting the registration of the group driving service by transmitting group driving registration information to the group driving service system 120.”); 
generating a pseudonym corresponding to the vehicle in response to the request for registration (Lee, Col. 2, lines 24-27; “The method may further include generating a false name of each moving object in the certain group before transmitting the group driving service registration information to the moving object” … Col. 4, lines 46-51; “The group driving service system 120 may have a configuration shown in FIG. 2 to provide the authentication service for the group driving service to each moving object in response to a request from each moving object such as an authentication request, a service registration request, and so on.”); 
transmitting a request to generate a pseudonym certificate, corresponding to the generated pseudonym, to a certification center (Lee, Col. 5, lines 3-7; “the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when it receives the request message for generating the false name certificate from the false name generating block 225.”); 
receiving the pseudonym certificate from the certification center in response to the request to generate the pseudonym certificate (Lee, Col. 2, lines 27-29; “requesting an authentication center the generation of a false name certificate for the false name, and receiving the false name certificate from the authentication center.”); and 
Lee, Col. 5, lines 7-17; “The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223. Herein, the group driving service registration information, which is wirelessly transmitted to the moving object 110/1 through the interface block 210, may include a group ID, a false name assigned to each moving object, and a false name certificate for the false name, and so on.”), 
[wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V/V2I information exchange service, a V2D service, and a V2P service, wherein the vehicle communication service requires different security requirements according to the service scenario], and 
[wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability].
Lee does not expressly teach:
wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V/V2I information exchange service, a V2D service, and a V2P service, wherein the vehicle communication service requires different security requirements according to the service scenario, and

However, Zhong teaches:
wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V/V2I information exchange service, a V2D service, and a V2P service (Zhong, page 623, Section 4; “In this section, we introduce our security authentication scheme for VANET. The proposed scheme can be used for both V2V and V2I communication. Our scheme not only protects a vehicle user’s identity but also ensures secure exchange of traffic-related messages.”), wherein the vehicle communication service requires different security requirements according to the service scenario (Zhong, page 623, Section 3.2; “A VANET security authentication scheme should have the following characteristics. (1) Message authentication: In VANET communication, a message recipient should be sure that a message is indeed from a legitimate user and has not been tampered with by any third party. (2) Identity privacy preservation: Any other vehicles, RSUs or malicious attackers should not be able to discern a vehicle’s identity information from the messages it transmits. (3) Traceability: The TA should be able to the real identity of a message sender from a message when necessary. For example, if an attacker or a malicious vehicle attempts to distribute illegal information in the network, the TA should be able to trace their identity and take corresponding measures in time. (4) Unlinkability: An attacker should not be able to recognize whether two or more messages are from the same vehicle. (5) Non-repudiation: When the TA traces a message sender’s identity, the vehicle should not be able to deny that it has sent the message to the network.”), and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability (Zhong, page 623, Section 3.2; “A VANET security authentication scheme should have the following characteristics. (1) Message authentication: In VANET communication, a message recipient should be sure that a message is indeed from a legitimate user and has not been tampered with by any third party. (2) Identity privacy preservation: Any other vehicles, RSUs or malicious attackers should not be able to discern a vehicle’s identity information from the messages it transmits. (3) Traceability: The TA should be able to the real identity of a message sender from a message when necessary. For example, if an attacker or a malicious vehicle attempts to distribute illegal information in the network, the TA should be able to trace their identity and take corresponding measures in time. (4) Unlinkability: An attacker should not be able to recognize whether two or more messages are from the same vehicle. (5) Non-repudiation: When the TA traces a message sender’s identity, the vehicle should not be able to deny that it has sent the message to the network.”).
Lee and Zhong are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhong’s system Lee’s system, with a motivation to provide a conditional privacy-preserving and authentication scheme for secure service provision in VANETs and satisfies the security requirements of VANETs, including also optimizes the calculation process of signature generation and verification (Zhong, Abstract).

As per claim 2, the combination of Lee and Zhong teaches the method of claim 1. Lee teaches further comprising: 
receiving a vehicle authentication request from the vehicle (Lee, Col. 6, lines 29-32; “Referring to FIG. 3, if an authentication request for the registration of a group driving service, i.e., a moving object authentication request, is received from a moving object in a service execution mode in step 302”); 
verifying a vehicle ID in response to the vehicle authentication request (Lee, Col. 6, lines 32-35; “the moving object ID verification block 221 verifies an ID of the moving object using, e.g., a digital signature algorithm of a public key crypto system, in step 304.”); and 
transmitting a vehicle authentication response, corresponding to the verified vehicle ID, to the vehicle (Lee, Col. 6, lines 45-49; “As the result of the verification in step 304, if the ID of the moving object is determined to be valid, the moving object ID Verification block 221 generates an authentication response for the moving object and transmits the same to the moving object through the interface block 210 in step 308.”). 

3, the combination of Lee and Zhong teaches the method of claim 2. Lee teaches wherein verifying the vehicle ID comprises: 
authenticating the vehicle using a digital signature method of a public-key cryptography system (Lee, Col. 6, lines 29-35; “Referring to FIG. 3, if an authentication request for the registration of a group driving service, i.e., a moving object authentication request, is received from a moving object in a service execution mode in step 302, the moving object ID verification block 221 verifies an ID of the moving object using, e.g., a digital signature algorithm of a public key crypto system, in step 304.”).

As per claim 8, the combination of Lee and Zhong teaches the method of claim 1. Lee further teaches wherein the pseudonym is set to have an expiration time such that the pseudonym is effective for a certain time period (Lee, Col. 7, lines 49-50; “The expiration date means an expiration date of the false name.”). 

As per claim 9, the combination of Lee and Zhong teaches the method of claim 1.  Lee further teaches wherein the vehicle communication service registration information includes the pseudonym and the pseudonym certificate (Lee, Col. 5, lines 7-17; “The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223. Herein, the group driving service registration information, which is wirelessly transmitted to the moving object 110/1 through the interface block 210, may include a group ID, a false name assigned to each moving object, and a false name certificate for the false name, and so on.”).

As per claim 10, Lee teaches a vehicle communication security management system, comprising: 
a vehicle ID verification unit for authenticating a vehicle using a digital signature method (Lee, Col. 5, lines 20-24; “the 20 moving object ID verification block 221 authenticates an ID of the moving object 110/1. The authentication of the moving object ID may be performed using a digital signature algorithm of a public key crypto system.”); 
a pseudonym generation unit for generating a pseudonym to be assigned to the authenticated vehicle (Lee, Col. 5, lines 58-61; “The false name generating block 225 generates a false name assigned to each of moving objects including the leader moving object and the member moving object in the certain group”); 
a communication unit for receiving a request for authentication and the request for registration in the vehicle communication service from the vehicle and transmitting vehicle communication service registration information including the pseudonym to the vehicle (Lee, Col. 4 line 65-Col. 5, line 11; “The interface block 210 transfers a registration request for the group driving service, i.e., a registration request message, which includes group driving registration information, to the group generating and registering block 223 when it receives the registration request message from the moving object 110/1. In addition, the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when  it receives the request message for generating the false name certificate from the false name generating block 225. The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223.”); and 
a control unit for controlling the vehicle ID verification unit, the pseudonym generation unit, and the communication unit (Lee, Col. 2, lines 52-59; “FIG. 2 illustrates a block diagram of a group driving service authentication device in accordance with an embodiment of the present invention, which includes an interface block 210, a driving service managing module 220, and a group information database (DB) 230. The driving service managing module 220 includes a moving object ID verification block 221, a group generating and registering block 223, and a false name generating block 225.”), 
[wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V / V2I information exchange service, a V2D service, and a V2P service], 
[wherein the vehicle communication service requires different security requirements according to the service scenario], and 
[wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability].
However, Lee does not teach:
wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, 
wherein the vehicle communication service requires different security requirements according to the service scenario, and
wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability.
But, Zhong teaches:
wherein the vehicle communication service corresponds a service scenario of one of a V2V warning propagation service, a V2V group communication service, a V2V alert service, a V2I warning service, a V2V / V2I information exchange service, a V2D service, and a V2P service (Zhong, page 623, Section 4; “In this section, we introduce our security authentication scheme for VANET. The proposed scheme can be used for both V2V and V2I communication. Our scheme not only protects a vehicle user’s identity but also ensures secure exchange of traffic-related messages.”), 
wherein the vehicle communication service requires different security requirements according to the service scenario (Zhong, page 623, Section 3.2; “A VANET security authentication scheme should have the following characteristics. (1) Message authentication: In VANET communication, a message recipient should be sure that a message is indeed from a legitimate user and has not been tampered with by any third party. (2) Identity privacy preservation: Any other vehicles, RSUs or malicious attackers should not be able to discern a vehicle’s identity information from the messages it transmits. (3) Traceability: The TA should be able to the real identity of a message sender from a message when necessary. For example, if an attacker or a malicious vehicle attempts to distribute illegal information in the network, the TA should be able to trace their identity and take corresponding measures in time. (4) Unlinkability: An attacker should not be able to recognize whether two or more messages are from the same vehicle. (5) Non-repudiation: When the TA traces a message sender’s identity, the vehicle should not be able to deny that it has sent the message to the network.”), and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-reputation and accountability (Zhong, page 623, Section 3.2; “A VANET security authentication scheme should have the following characteristics. (1) Message authentication: In VANET communication, a message recipient should be sure that a message is indeed from a legitimate user and has not been tampered with by any third party. (2) Identity privacy preservation: Any other vehicles, RSUs or malicious attackers should not be able to discern a vehicle’s identity information from the messages it transmits. (3) Traceability: The TA should be able to the real identity of a message sender from a message when necessary. For example, if an attacker or a malicious vehicle attempts to distribute illegal information in the network, the TA should be able to trace their identity and take corresponding measures in time. (4) Unlinkability: An attacker should not be able to recognize whether two or more messages are from the same vehicle. (5) Non-repudiation: When the TA traces a message sender’s identity, the vehicle should not be able to deny that it has sent the message to the network.”).
Lee and Zhong are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhong’s system into Lee’s system, with a motivation to provide a conditional privacy-preserving and authentication scheme for secure service provision in VANETs and satisfies the security requirements of VANETs, including also optimizes the calculation process of signature generation and verification (Zhong, Abstract).

As per claim 13, the combination of Lee and Zhong teaches the vehicle communication security management system of claim 10.  Lee further teaches wherein the communication unit requests a certification center to generate a pseudonym certificate, corresponding to the pseudonym (Lee, Col. 5, lines 3-7; “the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when it receives the request message for generating the false name certificate from the false name generating block 225.”), and 
receives the generated pseudonym certificate from the certification center (Lee, Col. 5, lines 63-66; “transmits the certificate request message to the authentication center 130 through the interface block 210, and acquires the false name certificate that is provided by the authentication 65 center 130 in response to the certificate request message.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Zhong, et al. (Efficient Conditional Privacy-Preserving and Authentication Scheme for Secure Service Provision in VANET, 2016) hereinafter Zhong as applied to claim 1 above, and further in view of Kravitz et al. (US 2018/0006829) hereinafter Kravitz.
As per claim 4, the combination of Lee and Zhong teaches the method of claim 1.
However, the combination of Lee and Zhong does not expressly teaches: 
wherein the request for registration in the vehicle communication service includes a request for designation as an emergency vehicle. 
But, Kravitz teach:
wherein the request for registration in the vehicle communication service includes a request for designation as an emergency vehicle (Kravitz, Parag. [0070]; “a vehicle or vehicle device groups may have multiple identities. One identity may be as minimal as the generic make and model of a car, for example an identity used by “External Sensor Group”. A vehicle may additionally have one or more identities that are more detailed, such as: license plate; registration information; insurance information, etc. Such variable identity configurations may be modified automatically or manually. In some embodiments, a selection of vehicle identities may be provisioned to defined classes of vehicles, for example emergency vehicles. In some embodiments, a fire truck that is not operating in an emergency situation may broadcast an identity of a large vehicle or of a non-emergency fire truck. However, if the fire truck changes its operation into a mode of responding to an emergency call, then the identity of that fire truck may be broadcast as a responding emergency vehicle.”).
Lee, Zhong and Kravitz are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kravitz’s system into Lee-Zhong system, with a motivation to provide a method for establishing a secure communication between a plurality of IoT devices related to one or more vehicles, such as automobiles, boats, motorcycles and aircrafts (Kravitz, Parag. [0027]); including emergency vehicles.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Zhong, et al. (Efficient Conditional Privacy-Preserving and Authentication Scheme for Secure Service Provision in VANET, 2016) hereinafter Zhong as applied to claim 10 above, and further in view of Nagase (JP 2012128475A).
As per claim 11, the combination of Lee and Zhong teaches the vehicle communication security management system of claim 10. 
However, the combination of Lee and Zhong does not expressly teaches:

a display unit for displaying the vehicle communication service registration information.
Nagase teaches:
further comprising: 
a display unit for displaying the vehicle communication service registration information (Nagase, Parag. [0009]; “The present invention includes a vehicle information display device installed in a vehicle management center.”).
Lee, Zhong and Nagase are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagase’s system into Lee-Zhong system, with a motivation to provide a system that comprises a vehicle information display device installed in a vehicle management center and an on-vehicle device mounted in a vehicle which is managed by the vehicle information display device (Nagase, Abstract).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 10,736,126) hereinafter Cho, as applied to claims 14-16, and further in view of Qu, et al. (A Security and Privacy Review of VANETs, 2015) hereinafter Qu.  
17, Cho teaches the message-processing method of claim 16, wherein processing the received message comprises: 
[decrypting the received message, verifying a digital signature, or verifying integrity] depending on the second security policy (Cho, Col. 1, lines 48-51; “In this case, the above-mentioned messages used in the V2X communications or the IVN communications are generally transmitted and received as being satisfying security requirements.” … “Col. 2, lines 49-55; a method of processing a vehicle-to-everything (V2X) message in a V2X message receiving entity may comprise obtaining status information; adaptively determining a security level of a V2X message to be received based on the obtained status information; and transmitting a signal indicating the determined security level to at least one counterpart entity.” … Col. 7, line 47 to Col. 8, line 15; “Table 1 below summarizes application examples of message security processing according to various security levels. In Table 1, '0’ may denote that the corresponding processing is applied, and 'X' may denote that the corresponding processing is not applied. That is, according to security levels L0 to L4, security processing for various messages may be differently applied. For example, if the security level is the lowest level L0, asymmetric encryption may not be applied and only symmetric encryption may be applied. Also, even in the case of the symmetric encryption, different encryption scheme or algorithm may be applied according to the security level. For example, in the case of the lowest security level L0, a relatively simple AES128 algorithm may be applied. In the case of the highest security level L4, an AES512 algorithm, which is complicated and has a high processing load, may be applied.” See Table 1 at the end of column 7. Examiner submits that the second security policy is determined based on the nature of the information that is intended to be transmitted, for example: status of vehicle, traffic, accident, and the like.).
Cho does not expressly teach:
decrypting the received message, verifying a digital signature, or verifying integrity.
However, Qu teaches:
decrypting the received message, verifying a digital signature, or verifying integrity (Qu, Parag. 1 (left col.), Page 2,989; “the receiving vehicle should first verify the validity of the message by checking the signatures of the safety message, in order to ensure that the message is sent by valid vehicles and is not altered during transmission.” … Parag. 4 (right col.), Page 2,989; “A digital signature scheme typically is compromised of three functions: a) generating public and private key pairs, b) ensuring confidentiality by encrypting and decrypting messages, and c) ensuring authenticity by creating and verifying the signature.”)
Cho and Qu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qu’s system into Cho’s system, with a motivation to provide a novel mechanism to guarantee the primary security requirements, such as authentication, integrity, and nonrepudiation needs to be Qu, Introduction, second column, page 2,985).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 10,736,126) hereinafter Cho as applied to claim 14-16 above, and further in view of Lee et al. (US 9,230,433) hereinafter Lee.
As per claim 18, Cho teaches the message-processing method of claim 16, [wherein, when a vehicle requests a vehicle communication security management system to register the vehicle in the first or second vehicle communication service],
[vehicle communication service registration information including] the first or second security policy is transmitted from the vehicle communication security management system to the vehicle (Cho, Col. 13, lines 12-20; “Referring to FIG. 7, a V2X message processing method a V2X message receiving entity may comprise a step S700 of obtaining status information, a step S710 of adaptively determining a security level for a V2X message to be received based on the obtained status information, and a step S720 of transmitting a signal indicating the determined security level to at least one counterpart entity (or, at least one nearby entity). Here, the V2X message receiving entity may be a vehicle.”).
Cho does not expressly teach:
wherein, when a vehicle requests a vehicle communication security management system to register the vehicle in the first or second vehicle communication service,
vehicle communication service registration information including …

wherein, when a vehicle requests a vehicle communication security management system to register the vehicle in the first or second vehicle communication service (Lee, Col. 4, lines 13-18; “the moving object group 110 may be a moving object, which goes on roads or a driving infrastructure. Such as a vehicle or a two-wheeled bike. Such a moving object includes a communication equipment capable of performing wireless communications with the group driving service system 120.” … Col. 4, lines 30-33; “requesting the registration of the group driving service by transmitting group driving registration information to the group driving service system 120.”)
vehicle communication service registration information including (Lee, Col. 2, lines 29-32; “wherein the group driving service registration information may include a group ID of the certain group and the false name for each moving object in the certain group.”)
Cho and Lee are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’s system into Cho’s system, with a motivation to provide a method for generating the group driving service registration information necessary for the group driving of the moving object, and providing the group driving service registration information to the moving object for the group driving.  (Lee, Col. 1, lines 18-22).

As per claim 19, the combination of Cho and Lee teaches the message-processing method of claim 18, Cho teaches wherein, in response to the request to register the vehicle in the first and second vehicle communication services, the vehicle communication security management system generates the first and second security policies corresponding thereto (Cho, Col. 13, lines 12-20; “Referring to FIG. 7, a V2X message processing method a V2X message receiving entity may comprise a step S700 of obtaining status information, a step S710 of adaptively determining a security level for a V2X message to be received based on the obtained status information, and a step S720 of transmitting a signal indicating the determined security level to at least one counterpart entity (or, at least one nearby entity). Here, the V2X message receiving entity may be a vehicle.”).

As per claim 20, Cho and Lee teaches the message-processing method of claim 19, Lee further teaches wherein the vehicle communication security management system generates a pseudonym for the vehicle in response to the request to register the vehicle in the first or second vehicle communication service (Lee, Col. 2, lines 24-27; “The method may further include generating a false name of each moving object in the certain group before transmitting the group driving service registration information to the moving object” … Col. 4, lines 46-51; “The group driving service system 120 may have a configuration shown in FIG. 2 to provide the authentication service for the group driving service to each moving object in response to a request from each moving object such as an authentication request, a service registration request, and so on.”); 
Lee, Col. 5, lines 3-7; “the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when it receives the request message for generating the false name certificate from the false name generating block 225.”);
receives the generated pseudonym certificate from the certification center; and transmits the vehicle communication service registration information, including the pseudonym, the pseudonym certificate (Lee, Col. 5, lines 7-17; “The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223. Herein, the group driving service registration information, which is wirelessly transmitted to the moving object 110/1 through the interface block 210, may include a group ID, a false name assigned to each moving object, and a false name certificate for the false name, and so on.”), and 
In addition, Cho teaches:
the first or second security policy, to the vehicle (Cho, Col. 13, lines 12-20; “Referring to FIG. 7, a V2X message processing method a V2X message receiving entity may comprise a step S700 of obtaining status information, a step S710 of adaptively determining a security level for a V2X message to be received based on the obtained status information, and a step S720 of transmitting a signal indicating the determined security level to at least one counterpart entity (or, at least one nearby entity). Here, the V2X message receiving entity may be a vehicle.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tengler, S. et al.; US 7,742,603: relates to an anonymous vehicular broadcast system that has encrypted links between the roadway infrastructure and the vehicles. The vehicles each have a common private key that is generated from a certification key, provided by a certification authority, and a configuration key that is generated at each power up of the vehicle.
Kwoczeck, A. US 10,484,850: relates to an apparatus comprises a device which is configured to receive data messages on a status of automobiles in an environment of the automobile via the first radio interface. The data messages include pseudonym certificates of a vehicle - to - vehicle - data communication.
Kim, Y. et al.; US 2019/0068582: relates to systems, methods, and devices for authenticating vehicle-to-vehicle communication are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498                

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498